Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 5/24/2021 overcome the following set forth in the previous Office Action:
The claims 43-48 being rejected under 35 USC §101, and
The claim 25-48 being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph.
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
The amended claim 25 has newly added limitations to “classify, on a per region basis, portions of each region into a plurality of luminance bins, determine, on the per region basis, a luminance level of each region to be one of the plurality of luminance bins based on the portions of the region being classified into the plurality of luminance bins,” but no description can be found in the specification regarding the subject matter. The amendment refers to the paragraphs [0137, 0139-0140] as the disclosure for this newly added subject matter. However, to a person having ordinary skill in the art at the time the invention was made, the paragraphs [0137, 0139-0140] neither provide express support nor convey in any reasonably clear way about the newly added limitations. Particularly no description can be found in the specification regarding the newly added limitation to “classify, on a per region basis, portions of each region into a plurality of luminance bins”. As a result, there is also no support for the newly added limitation to “determine, on the per region basis, a luminance level of each region to be one of the plurality of luminance bins based on the portions of the region being classified into the plurality of luminance bins”. (Emphasis added by examiner).
Other independent claims 31, 37 and 43 have similar issues as discussed above regarding the independent claim 25. All dependent claims depend directly or indirectly on one of the independent claims 25, 31, 37 and 43 and are therefore rejected on the same ground as the independent claims 25, 31, 37 and 43.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The amended claim 25 recites newly added limitations to “classify, on a per region basis, portions of each region into a plurality of luminance bins, determine, on the per region basis, a luminance level of each region to be one of the plurality of luminance bins based on the portions of the region being classified into the plurality of luminance bins”. However, it is unclear what these limitations mean. In particular, it is unclear what it means to “classify, on a per region basis, portions of each region into a plurality of luminance bins” since it is unclear what it means by “portions of each region”. The (spatial) portions of a region and “luminance bins” are completely different concepts and it is unclear how they are related here since there is no disclosure whatsoever in the originally filed specification regarding “portions of each region”. How are portions of each regions obtained, by partitioning according to spatial criteria or according to pixel values? What does it mean by “to classify… portions of each”? if the portions of each region are obtained according to pixel values of each region, aren’t they already “classified”? Isn’t that a circular logic? If the portions of each region are obtained 
The amended claim 25 also recites in the last limitation “the region”. However, there is insufficient antecedent basis for “the region” since it is unclear which of the plurality of regions “the region” is referring to.
Other independent claims 31, 37 and 43 have similar issues as discussed above regarding the independent claim 25. All dependent claims depend directly or indirectly on one of the independent claims 25, 31, 37 and 43 and are therefore rejected on the same ground as the independent claims 25, 31, 37 and 43.
For the rest of this office action, in order to advance the prosecution, the office will interpret the newly added limitations to “classify, on a per region basis, portions of each region into a plurality of luminance bins, determine, on the per region basis, a luminance level of each region to be one of the plurality of luminance bins based on the portions of the region being classified into the plurality of luminance bins” according to the cited prior art references. Essentially, to “classify, on a per region basis, portions of each region into a plurality of luminance bins” will be interpreted as to generate a local histogram for each region as to be detailed in the following section.
For the rest of this office action, the office will interpret “the region” as “the each region” in the last limitation of the independent claims 25, 31, 37 and 43.

References Cited in Prior Art and Double Patenting Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Chen, US 20150189288 A1, published on July 2, 2015, hereinafter Chen2015, and
Mertens, US 20150117791 A1, published on April 30, 2015, hereinafter Mertens,
Chen et al., US 20130121563 A1, published on May 16, 2013, hereinafter Chen2013, and
Mitsunaga, US 20110222767 A1, published on September 15, 2011, hereinafter Mitsunaga.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 25-48 are rejected under 35 U.S.C. 103 as being unpatentable over Chen2015, in view of Mertens, and further in view of Chen2013 and Mitsunaga.
Regarding claim 37, Chen2015 discloses a method comprising: 
partitioning Chen2015: [0044, 0121]. The claimed “regions” are interpreted as the disclosed blocks (see [0044]). “The compression format FT3 is applied to blocks having … the maximum pixel value smaller than the threshold TH3. The compression format FT1 is applied to blocks having … the maximum pixel value larger than or equal to the threshold TH3 ... The compression format FT2 is applied to blocks having … the maximum pixel value larger than or equal to the threshold TH3…” ([0121]). The claimed “brighter regions” are interpreted as the disclosed “blocks” with “the maximum pixel value larger than or equal to the threshold TH3” and the claimed “darker regions” as the disclosed “block” with “the maximum pixel value smaller than the threshold TH3”.)

determining, on the per region basis, a luminance level of each region Chen2015: [0042, 0044, 0121, 0152]. The claimed “luminance level” is interpreted as the disclosed “maximum pixel value” ([0152]). See [0042, 0044] for Y (luminance) pixel value of each block.)
detecting, on the per region basis, whether each region of the plurality of regions is Chen2015: [0111]. The “blocks having an activity evaluation value A smaller than or equal to a predetermined threshold TH2 among all blocks”, i.e., low activity blocks (somewhat similar to background), are compressed by using FT4 compression format. All other blocks, i.e., high activity blocks (somewhat similar to foreground) are compressed with lower compression ratio using compression formats FT1-FT3 (see [0152]).) and 
selecting, on the per region basis, an encoding amount for each region of the plurality of regions based on the luminance level of the each region and whether the each region is Chen2015: 304-312 of Fig. 3; [0037-0040])
Chen2015 does not disclose explicitly but Mertens teaches, in the same field of endeavor of HDR image compression, an HDR image. (Mertens: [0001, 0013]) Mertens also teaches some similar features disclosed by Chen2015 such as the separation of darker regions from brighter regions for an HDR image (see Abstract of Mertens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen2015’s disclosure with Mertens’ teachings by combining the encoding amount selection method (from Chen2015) with 
Chen2015 {modified by Mertens} does not disclose explicitly but Chen2013 teaches, in the same field of endeavor of video compression, detecting foreground/background and differentially compressing foreground/background. (Chen2013: Fig. 2 and [0044]. Less compression is used for foreground and more compression is used for background, i.e., “data processing unit 102 performs different compressions with different ratios to the foreground and background in each image. For example, in an embodiment, high profile stereo coding is performed to the foreground and the base profile mono coding is performed to the background. The compression ratio can be 0%, namely, no compression. Compared with the non-prioritized compression, the data loss of the foreground is less and reserves most or all the image details.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen2015 {modified by Mertens}’s disclosure with Chen2013’s teachings by combining the encoding amount selection Chen2013: [0044]), and as a result, “image quality of a whole image is improved.” (Chen2015: [0152])
The combination of Chen2015 with Mertens and Chen2013, or Chen2015 {modified by Mertens and Chen2013}, does not disclose explicitly but Mitsunaga teaches, in the analogous art of image processing, particularly for block by block luminance analysis, classifying, on a per region basis, portions of each region into a plurality of luminance bins. (Mitsunaga: Figs. 6-7 and [0086]. The claimed “region” is interpreted as the disclosed “spatial block”. The claimed classifying action is interpreted as the actions performed by the disclosed block histogram calculation unit 201 to generate the block histogram. See also discussions under 112 rejection section.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen2015 {modified by Mertens and Chen2013}’s disclosure with Mitsunaga’s teachings by combining the encoding amount selection method (from Chen2015 {modified by Mertens and Chen2013}) with the block histogram calculation technique (from Mitsunaga) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the encoding amount selection method would still work in the way according to Chen2015 {modified by Mertens and Chen2013} and the block histogram calculation technique would continue to function as taught by Mitsunaga. A person of ordinary skill in the art would be motivated to combine Chen2015 {modified by Mertens and Chen2013} with Mitsunaga by including the block histogram calculation technique of Mitsunaga as a practical and/or alternative implementation for the encoding amount selection method and thus to enable a more flexible encoding amount selection method from Chen2015 {modified by Mertens and Chen2013}. 
As a result, the combination of Chen2015 {modified by Mertens and Chen2013} with Mitsunaga would also provide an alternative implementation of the encoding amount selection method by determining the luminance level based on the luminance bin corresponding to the maximum pixel value rather than the maximum pixel value so as to simplify the calculation and comparison when determining the encoding amount and thus would enable a more efficient and flexible encoding amount selection method. 

Regarding claim 38, Chen2015 {modified by Mertens and Chen2013 and Mitsunaga} discloses the method of claim 37, further comprising: 
detecting that a first region from the plurality of regions is in the background; (Chen2015: [0132, 0152]. The claimed “first region” is interpreted as the disclosed “block having an activity evaluation value A smaller than or equal to the threshold TH2” ([0152]), which will be compressed by the compression format FT4 ([0132]).) (Chen2013: Fig. 2 and [0044])
detecting that a second region from the plurality of regions is in the foreground; (Chen2015: the claimed “second region” is interpreted as the disclosed “block” having a maximum pixel value in the block smaller than the threshold TH3 and the activity evaluation value A larger than the threshold TH2 ([0134]), which will be compressed by the compression format FT3 ([0134]).) (Chen2013: Fig. 2 and [0044]) and 
selecting the encoding amount for the first region as higher than the encoding amount for the second region, (Chen2015: “the compression format FT3 (fourth compression format) having a compression ratio higher than that of the compression format FT2 and lower than that of the compression format FT4.” ([0152]).) (Chen2013: Fig. 2 and [0044]) 
wherein the luminance level for the first region is higher than the luminance level for the second region. (Chen2015: [0132, 0134, 0137, 0140, 0152]. The claimed “luminance level” is interpreted as the disclosed “maximum pixel value” as discussed above. The claimed feature that “the luminance level for the first region is higher than the luminance level for the second region” is implied, since the activity evaluation value A is obtained by subtracting “a minimum pixel value in a block from a maximum pixel value” for each block ([0094]) and since the blocks compressed by FT4 is not limited by the luminance value whereas the blocks compressed by FT3 is limited by “having a maximum pixel value in the block smaller than the threshold TH3”.) (Chen2013: Fig. 2 and [0044])
Regarding claim 39, Chen2015 {modified by Mertens and Chen2013 and Mitsunaga} discloses the method of claim 38, further comprising: detecting that a third region is in the foreground; and selecting the encoding amount for the third region as lower than the encoding amount for the second region, and wherein the luminance level for the third region is higher than the luminance level for the second region. (Chen2015: [0137, 0152]. The claimed “third region” is interpreted as the disclosed blocks compressed by applying the compression format FT2 ([0137]). As disclosed in [0137], for these blocks “the maximum pixel value is larger than or equal to the threshold TH3”. The paragraph [0152] discloses “the compression format FT3 (fourth compression format) having a compression ratio higher than that of the compression format FT2” as claimed. Again, the claimed “luminance level” is interpreted as the disclosed “maximum pixel value” as discussed above. As discussed above, the claimed “second region” is interpreted as the disclosed “block” having a maximum pixel value in the block smaller than the threshold TH3 ([0134]) and is thus smaller that “the maximum pixel value” in the claimed “third region”, which is interpreted as these blocks whose “maximum pixel value is larger than or equal to the threshold TH3” ([0137]).) (Chen2013: Fig. 2 and [0044])
Regarding claim 40, Chen2015 {modified by Mertens and Chen2013 and Mitsunaga} discloses the method of claim 39, wherein the luminance level of the third region is as higher than or equal to the luminance level of the first region. (Chen2015: [0134, 0137, 0140, 0152]. The claimed “third region” is interpreted as the disclosed blocks for which “the maximum pixel value is larger than or equal to the threshold TH3” ([0137]). The claimed “first region” is interpreted as the disclosed “block having an activity evaluation value A smaller than or equal to the threshold TH2” ([0152]) without being limited by the luminance value. As a result, the “first region” can be any of those blocks “having an activity evaluation value A smaller than or equal to the threshold TH2” ([0152]) with maximum pixel values in between those of the “second region” (for which “the maximum pixel value of the block is smaller than the threshold TH3” [0134]) and the “third region” (for which “the maximum pixel value is larger than or equal to the threshold TH3” [0140]) discussed above.) (Chen2013: Fig. 2 and [0044])
Regarding claim 41, which depends on claim 38, Chen2015 {modified by Mertens and Chen2013 and Mitsunaga} does not disclose explicitly detecting that a third region is in the background; and selecting the encoding amount for the third region as higher than the encoding amount for the first region, wherein the luminance level for the third region is as lower than the luminance level for the first region. However, to one of ordinary skill in the art before the effective filing date of the claimed invention, the claimed invention is just an obvious variation of the disclosure from Chen2015 {modified by Mertens and Chen2013 and Mitsunaga}. In Chen2015’s “Modification 2”, which is “larger than or equal to the threshold TH3” [0137]) (using FT2) differently from high activity blocks with small maximum pixel values (“smaller than the threshold TH3” [0134]) (using FT3). As discussed clearly in [0152], the purpose to add two more compression formats FT3-FT4 having higher compression ratios than original compression formats FT1-FT2 will lead to overall improve image quality since “the compression format FT3 or FT4 having a comparatively high compression ratio is applied to blocks having a small activity evaluation value or maximum pixel value” and as a result “application of the compression formats FT1 and FT2 having a comparatively low compression ratio is distributed to highly necessary blocks”. Chen2015 does not disclose explicitly a modification or an embodiment to further divide the low activity blocks (similar to claimed background) into blocks with large maximum pixel values and blocks with small maximum pixel values as in the case of high activity blocks (similar to claimed foreground) discussed above. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure from Chen2015 {modified by Mertens and Chen2013 and Mitsunaga} by following the same logic of Modification 2 of Chen2015 and further dividing low activity blocks (similar to claimed background) into blocks with large maximum pixel values and blocks with small maximum pixel values as Chen2015 has disclosed for high activity blocks (similar to claimed foreground), particularly in application scenarios where there L) with lower compression ratio than a compression ratio of a compression format (say, FT4s) for the latter (with small maximum pixel values, or the “third region”) in order to have a similar effect and achieve similar objectives as discussed in [0152] of Chen2015. Therefore, it would have been obvious to combine Chen2015 {modified by Mertens and Chen2013 and Mitsunaga} with different obvious variations as discussed above to obtain the invention as specified in claim 41.
Regarding claim 42, which depends on claim 41, Chen2015 {modified by Mertens and Chen2013 and Mitsunaga} does not disclose explicitly, wherein the luminance level of the third region is as higher than or equal to the luminance level of the second region. However, as discussed above, depending on various application scenarios discussed above regarding claim 41, it is well within the capability of an ordinary skill in the art to select a TH5 so as to split up the low activity blocks into low activity blocks with large maximum pixel values (larger than or equal to the threshold Chen2015: [0152]). Also as discussed above, the claimed “third region” is interpreted as low activity blocks with small maximum pixel values (smaller than the threshold TH5) and the claimed “second region” is interpreted as high activity blocks with small maximum pixel values (smaller than the threshold TH3). Whether TH5 is larger than or equal to TH3 or smaller than TH3 is application scenario dependent. In other words, these are simply design choices well within the capability of a person of ordinary skill in the art. Applicant has not disclosed that selecting the luminance level of the third region as higher than or equal to the luminance level of the second region provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with either the selection taught by Chen2015 {modified by Mertens and Chen2013 and Mitsunaga} (combined with different obvious variations as discussed in claim 41) by selecting TH3 and TH5 to split up the high activity blocks and low activity blocks into blocks with large and small maximum pixel values (i.e., luminance levels) to obtain the claimed “second region” and the “third region” or the claimed selection of the luminance level of the third region as higher than or equal to the luminance level of the second region because both selection perform the same function of selecting an encoding amount based on a region’s luminance level and being in a foreground or background or perform the same function of applying high compression to low activity and low luminance regions and applying low compression to “highly necessary blocks, and in consequence, image quality of a whole image is improved.” (Chen2015: [0152])

In the cited references of Chen2015 {modified by Mertens and Chen2013 and Mitsunaga}, an encoding amount selection method is disclosed as discussed above but a system to implement the encoding amount selection method is not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such a method by a computer system or its equivalents, as evidenced by the further disclosure from Mertens (Mertens: Fig. 5 and [0049, 0130, 0138]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen2015’s {modified by Mertens and Chen2013 and Mitsunaga} method with a system (or a computer) from Mertens to yield predictable results of the system implementation of the encoding amount selection method. As a result, Chen2015 {modified by Mertens and Chen2013 and Mitsunaga} teaches all claim elements specified in the claims 25-36 and 43-48.
Claims 25-30 are the system (Mertens: Fig. 5 and [0049, 0130, 0138]) claims, respectively, corresponding to the method claims 37-42. Therefore, since claims 25-30 are similar in scope to claims 37-42, claims 25-30 are rejected on the same grounds as claims 37-42.
Claims 31-36 are the apparatus (Mertens: Fig. 5 and [0049, 0130, 0138]) claims, respectively, corresponding to the method claims 37-42. Therefore, since claims 31-36 
Claims 43-48 are the computer readable storage medium (Mertens: Fig. 5 and [0049, 0130, 0138]) claims, respectively, corresponding to the method claims 37-42. Therefore, since claims 43-48 are similar in scope to claims 37-42, claims 43-48 are rejected on the same grounds as claims 37-42.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 25, 31, 37 and 43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 9, 15 and 21 of U.S. Patent US 10,453,221 B2 in view of Mitsunaga.
As discussed in the previous office action, the original claims 25, 31, 37 and 43 of the instant application are anticipated by the claims 3, 9, 15 and 21 of the ‘221 patent. Also, as discussed in the above art rejection, the newly added “classifying” claim element is disclosed by Mitsunaga and the obviousness rationale and reasoning for combining the ‘221 patent with Mitsunaga are the same as for combining Chen2015 {modified by Mertens and Chen2013} with Mitsunaga discussed in the art rejection. Furthermore the obviousness statement is similar regarding the newly added claim feature in the amended “determining” claim limitation with similar obviousness rationale and reasoning for combining the ‘221 patent with Mitsunaga as for combining Chen2015 {modified by Mertens and Chen2013} with Mitsunaga discussed in the art rejection.
The dependent claims 26-30 are rejected as being obvious over the claim 3 of the ‘221 patent in view of the art of record relied upon in the rejections above, as applied to the claims above.
The dependent claims 32-36 are rejected as being obvious over the claim 9 of the ‘221 patent in view of the art of record relied upon in the rejections above, as applied to the claims above.

The dependent claims 38-42 are rejected as being obvious over the claim 15 of the ‘221 patent in view of the art of record relied upon in the rejections above, as applied to the claims above.

The dependent claims 44-48 are rejected as being obvious over the claim 21 of the ‘221 patent in view of the art of record relied upon in the rejections above, as applied to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andrew et al. (US 20080123945 A1) discloses forming a histogram related to a plurality of colour bins based on YUV data of pixels in each block, classifying each block based on histogram statistics, and merging bin colors to form the representative colors based on the block classification. ([0022, 0066])
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/FENG NIU/Primary Examiner, Art Unit 2669